 1
 2
 3
 4
 5
 6
 7
 8
 9
10                             UNITED STATES DISTRICT COURT
11                           SOUTHERN DISTRICT OF CALIFORNIA
12
13   JACQUELINE AMEY BROWN,                              Case No.: 3:19-cv-00267-H-BGS
14                                      Plaintiff,
                                                         ORDER GRANTING MOTION TO
15   v.                                                  PROCEED IN FORMA PAUPERIS
16   NANCY A. BERRYHILL,
                                                         [Doc. No. 3]
17                                    Defendant.
18
19           On February 5, 2019 Plaintiff filed a complaint together with a motion to proceed in
20   forma pauperis (“IFP”). (Doc. Nos. 1, 3.) Pursuant to 28 U.S.C. § 1915(a), a court may
21   authorize the commencement of a suit without prepayment of fees if the plaintiff submits
22   an affidavit, including a statement of all his assets, showing that he is unable to pay filing
23   fees.
24           Here, in her motion to proceed IFP, Plaintiff submitted a complete affidavit that
25   sufficiently shows that she lacks the financial resources to pay the filing fee. (Doc. No. 3.)
26   The Court, for good cause shown, grants Plaintiff’s motion to proceed IFP. The Court
27   directs the Clerk to issue a summons as to Plaintiff’s complaint (Doc. No. 1) upon
28   Defendant and forward it to Plaintiff along with a blank U.S. Marshal Form 285.

                                                     1
                                                                                 3:19-cv-00267-H-BGS
 1   Additionally, the Court directs the Clerk to provide Plaintiff with a certified copy of this
 2   order and a certified copy of the complaint and the summons for purposes of serving
 3   Defendant. Upon receipt of this “IFP Package,” the Court directs Plaintiff to complete the
 4   Form 285 as completely and accurately as possible and to return them to the United States
 5   Marshal according to the instructions provided by the Clerk in the letter accompanying the
 6   IFP Package.
 7         Thereafter, the Court orders the U.S. Marshal to serve a copy of the complaint and
 8   summons upon Defendant as directed by Plaintiff on the Form 285. All costs of service
 9   are to be advanced by the United States. See 28 U.S.C. § 1915(d); Fed. R. Civ. P. 4(c)(3).
10   After proper service, the Court orders Defendant to respond to Plaintiff’s complaint within
11   the time provided by the applicable provisions of Federal Rule of Civil Procedure 12.
12         IT IS SO ORDERED.
13   DATED: February 19, 2019
14
                                                  MARILYN L. HUFF, District Judge
15                                                UNITED STATES DISTRICT COURT
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  2
                                                                                3:19-cv-00267-H-BGS
